Defendant appeals from a judgment of the County Court, Kings County, sentencing him to a maximum of ten years and a minimum of four years and sending him to the Elmira Reception Center for classification and confinement pursuant to article 3-A of the Correction Law, and from the sentence imposed. The sentence was rendered after the defendant pleaded guilty to the crime of burglary in the third degree. The appeal is on the ground that the sentence was severe and excessive. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence which has been reviewed on the appeal from the judgment. Present — Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ.